Citation Nr: 0924780	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Coast Guard from 
January 1948 to September 1952, and with the Air Force from 
October 1952 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's original claim was 
remanded for further development by the Board in October 
2006.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to 
his active service and was first shown years post-service. 

2.  The Veteran's tinnitus is not related to his active 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during 
active service, and a sensorineural hearing may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in March 2003, March 2006, November 
2006, and February 2008 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part the VA will attempt to 
obtain.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examination.  VA informed the claimant of the need to submit 
all pertinent evidence in their possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


Analysis

The Veteran contends that he has hearing loss and tinnitus 
that is related to his active service.  Specifically, the 
Veteran contends that during his job as a radioman, he spent 
hours receiving and transmitting Morse code.  He stated that 
his MOS was that of Morse code radio operator while in the 
Coast Guard, both on ships and on shore.  While in the Air 
Force, the Veteran stated his duties continued to require 
sending and receiving Morse code while working in the 
Military Radio station.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

Service personnel records reflect that the Veteran had an MOS 
of radioman in the Coast Guard from June 1948 to October 
1952.  Air Force personnel records similarly show that the 
Veteran served as a radio operator from November 1952 to 
March 1954.  

Service medical records are silent to any complaints of or 
treatment for hearing loss or tinnitus during service.  
Examination upon enlistment, dated June 1948 noted normal 
ears and 15/15 hearing using the whispered voice test.  An 
August 1952 discharge examination similarly revealed normal 
ears and normal hearing.  The Veteran's October 1952 Air 
Force enlistment examination and report of medical history, 
as well as periodic examinations and reports of medical 
history dated October 1955, and March 1959 reflected all 
showed normal ears and normal hearing.  Finally, the 
Veteran's April 1973 report of medical history upon 
retirement did not indicate any complaints of ear trouble of 
hearing loss.  The Veteran's retirement examination of the 
same date noted normal ears and normal hearing. 

The Veteran submitted private and VA treatment records in 
support of his claim which reflected treatment for hearing 
loss as well as other clinical conditions.  The Veteran's 
first documented diagnosis of hearing loss was in a November 
2001 audiological evaluation which indicated a diagnosis of 
bilateral mild to severe sloping sensorineural hearing loss 
with no previous records for comparison.  

An October 2003 private audiology report indicated that the 
Veteran complained of persistent hearing loss and tinnitus 
that he reported developing several years ago.  The Veteran 
also stated that he was a military officer for about six 
years and reported working as a radio operator for 12 hours a 
day during the war.  The audiological examination revealed 
thresholds of 35, 45, 45, 60 and 65 decibels at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively, in the right ear, 
and thresholds of 35, 40, 45, 60 and 65 decibels at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively, in the left 
ear.  Speech discrimination scores were 72 percent and 68 
percent in the right ear and 92 percent in the left ear.  The 
audiologist provided an impression of bilateral sensorineural 
hearing loss with secondary tinnitus most likely related to 
noise exposure during years of war.  

An October 2003 VA audiological consultation revealed 
thresholds of 30, 45, 45, 60 and 70 decibels at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively, in the right ear, 
and thresholds of 30, 40, 50, 60 and 75 decibels at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively, in the left 
ear.  The audiologist provided a diagnosis of mild to 
profound hearing loss in the right ear, and mild to severe 
hearing loss in the left ear.  

The Veteran was afforded a VA examination in September 2008.  
He complained of difficulty understanding speech as well as 
tinnitus that had been present for many years.  The 
audiologist did note, however, that tinnitus was first 
reported in 2002.  The Veteran also reported military noise 
exposure related to two plane crashes as well as to his MOS 
as a radio operator.  The Veteran also reported recreational 
exposure due to using a lawnmower with no hearing protection.  
Evaluation revealed thresholds of 45, 55, 70, 80 and 85 
decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the right ear, and thresholds of 40, 55, 60, 
70 and 80 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the left ear.  The examiner provided a 
diagnosis of mild sloping to severe sensorineural hearing 
loss bilaterally.  

A December 2008 addendum to the September 2008 examination 
noted that service medical records, including an audiogram 
done upon retirement, showed normal hearing.  The examiner 
stated that hearing loss related to noise exposure is not 
known to be progressive after the fact.  Additionally, the 
examiner stated that while the Veteran complained of 
tinnitus, present for many years, that comes and goes, the 
first documented complaint of tinnitus was 2002.  The 
examiner ultimately opined that, given the above, it was less 
likely than not that the Veteran's current hearing loss and 
tinnitus were related to noise exposure during service.  

The Board notes that the Veteran submitted numerous 
statements as well as was afforded a hearing before the 
undersigned Veterans Law Judge in September 2006.  The 
Veteran stated that while he was with the Coast Guard, he 
worked as a radio operator, sending and receiving Morse code.  
He testified that he worked 12 hour days listening to code, 
which he still hears in his head to this day.  The Veteran 
also testified that he served as a training instructor in 
Northern Alaska, which required him to visit Eskimo villages, 
during which time he was involved in two airplane crashes.  
The Veteran reported that the crashes were extremely noisy 
but apparently undocumented.  The Veteran also stated that he 
was exposed to loud noise when he worked on a flight line in 
the Air Force.  Finally, the Veteran contended that he 
started having hearing difficulties during his active service 
in the 1960s, as well as had tinnitus since he was discharged 
from the Coast Guard.  

Additionally, the Veteran's wife submitted a statement that 
she had been married to the Veteran since 1958 and that the 
Veteran had told her at various times throughout their 
marriage that he hear ringing in his ears that sounded like 
Morse code.  

Finally, the Board notes that the Veteran submitted an 
article regarding an association between hearing loss and the 
use of Bluetooth ear pieces.  However, the article is not 
sufficiently conclusive to satisfy the nexus element of the 
claim, especially when viewed in light of the medical 
evidence.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).

While the Veteran meets the requirements for disability due 
to impaired hearing under 38 C.F.R. § 3.385 and thus, clearly 
has current, bilateral hearing loss disability, the weight of 
the medical evidence is against a finding that his hearing 
loss occurred as a result of his active military service.  
There is no evidence in the service medical records that the 
Veteran complained of, or was treated for hearing loss.  Upon 
retirement, the Veteran's hearing was within normal limits.  
Further, there is no indication of any diagnosed hearing loss 
until November 2001, nearly 28 years after the Veteran's 
retirement from service.  

The Board notes that the private audiologist opined that the 
Veteran's hearing loss was more than likely related to his 
active military service, the VA examiner opined that the 
Veteran's current bilateral hearing loss was more likely due 
to his post-service occupational and recreational noise 
exposure.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  

Although on initial review the statements of the private 
audiologist physicians appear to support the Veteran's claim, 
a close reading shows that they do not.  It appears that the 
private audiologist based her opinion on the Veteran's 
reported history with no contemporaneous review of the 
medical evidence.  On the contrary, the contemporaneous 
evidence tends to show that the Veteran did not complain of 
any hearing loss or tinnitus during his service or for nearly 
28 years after his retirement.  In fact, the first documented 
complaint of hearing loss was in November 2001.  
Additionally, the VA examiner, after a thorough examination 
and review of the claims file opined that the Veteran's 
hearing loss was not at least as likely as not related to 
active service, as multiple service examinations showed no 
hearing loss.  Finally, the examiner stated that hearing loss 
caused by noise exposure was not known to be progressive 
after the fact.  

Regarding the Veteran's claim for tinnitus, there is no 
competent medical evidence that he has tinnitus related to 
his active military service.  Service medical records are 
silent to any complaints of tinnitus or any acoustic trauma.  
Additionally post service records are silent to complaints of 
tinnitus until October 2003, where the Veteran reported 
ringing in his ears.  Further, the VA examiner opined that it 
was not at least as likely as not that the Veteran's reported 
tinnitus was related to service.

Finally, the Board notes that the Veteran testified that he 
had symptoms of hearing loss and tinnitus that were present 
since the 1960's, while he was still on active duty.  While 
the Veteran is competent to report symptoms of hearing loss 
and tinnitus, as a lay person, the Veteran lacks the capacity 
to provide evidence that requires specialized knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Furthermore, as noted above, a review 
of the objective medical evidence indicates that the first 
complaints of hearing loss and tinnitus were not documented 
until nearly 28 years after the Veteran's retirement from 
service in 1973.  

Thus, as there is no evidence showing that the Veteran 
incurred hearing loss or tinnitus during his active duty or 
until many years thereafter, the Board must find that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss and tinnitus.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the claims that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


